Citation Nr: 1126232	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-49 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left leg.

2.  Entitlement to service connection for arthritis of the right and left legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1949 to June 1952. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO, inter alia, denied service connection for arthritis of the knees and peripheral neuropathy of the left foot.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in December 2009.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  A March 2010 letter informed him that his hearing was scheduled for June 2010.  However, in correspondence received in March 2010, the Veteran cancelled his hearing request.  

In August 2010, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In August 2010, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in an April 2011 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

In June 2011, the Veteran submitted additional medical evidence directly to the Board.  The Veteran's representative provided a waiver of initial RO consideration of the evidence later that month.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

The Board notes that the Veteran's original VA claims file has been lost, and that the current file is a rebuilt one.

As a final preliminary matter, the Board notes that in a June 2011 written brief presentation, the Veteran's representative raised the issue of an increased rating for the Veteran's service-connected residuals of a cold injury of the left foot.  It does not appear that the claim for increase has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  While the Veteran complained of burning and loss of sensation of his left foot, the weight of the competent medical evidence on the question of current diagnosis establishes that the Veteran does not have a peripheral nerve disability.

3.  Although the Veteran was exposed to cold weather conditions during service, arthritis of the bilateral knees and ankles was not diagnosed until many years after service, and competent, probative medical opinion evidence that addresses the question of whether there exists a medical nexus between the Veteran's diagnosed arthritis and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the left leg are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for arthritis of the right and left legs are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for arthritis of the right and left legs and peripheral neuropathy, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2009 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the February 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of March 2009, November 2009, and September 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claims for service connection is warranted.

As regards the September 2010 VA examination conducted pursuant to the Board's August 2010 remand, the Board notes that, while the Board instructed that the examination was to be conducted by a physician (M.D.), this examination was, in fact, performed by a certified physician's assistant.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this case, the Board's instructions have been substantially complied with as the examiner, a physician's assistant, performed the requested review and offered an opinion with fully stated rationale, and because the opinion was consistent with the competent evidence of record.  

The Veteran's representative argues that the September 2010 VA examination was inadequate because the examination was performed by a physician's assistant rather than a medical doctor.  As noted above, the examination by a physician's assistant constitutes substantial compliance with the August 2010 Board remand.  The representative also argues that the examiner failed to address a possible increase in severity of the Veteran's service connected residuals of a cold injury of the feet.  The Board notes that an increased rating for the Veteran's service-connected residuals of a cold injury is not currently on appeal.  Finally, the Veteran argues that the examination was too short and that the examiner disagreed with the Veteran's assertions regarding the etiology of his arthritis.  He has not identified any specific error or omission in the examination report, just that the examination was too short and the examiner disagreed with his assertions.  However, as the examination report clearly includes pertinent historical information, discussion of the Veteran's current symptoms, and findings, and no deficiency in the examination report has been identified or shown by the evidence, the Board finds no reason to further delay a decision in this appeal by ordering another examination.   In other words, the current record is adequate to decide the claims for service connection, and further RO development in this regard is not required.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that some of the Veteran's service treatment records are not available for review, and were likely destroyed in an accidental fire at the National Personnel Records Center in 1973.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with these heightened duties in mind.  The Veteran's June 1952 separation examination is of record.



A.  Peripheral Neuropathy of the Left Leg

Considering the claim for service connection in light of the above, the Board finds that the criteria for service connection for peripheral neuropathy are not met.

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.  Here, however, the weight of the competent, probative evidence does not support a finding that the Veteran has, or at any time pertinent to this claim has had, a peripheral nerve disability.

While the Veteran's service treatment records are not available; the Veteran's June 1952 separation examination report does not reflect any neurological problems.  Examination of the Veteran's left leg and foot, at separation, revealed normal findings.

The Veteran underwent a nerve examination in March 2009.  The Veteran complained of loss of sensation on the bottom of his left foot.  He reported that his peripheral neuropathy of the left leg began around November or December 2008.  On examination, the Veteran's left foot senses were normal as to vibration, pain, light touch, and position sense.  Reflex examination of the left knee and ankle revealed reflexes of 1+ .  Reflexes of the left foot were normal on testing.  The examiner's impression was peripheral neuropathy, left foot.  However, he did not provide any explanation for this diagnosis and, interestingly, noted that the Veteran's left foot was normal on examination.  

The VA treatment records reflect a diagnosis of peripheral nerve disease.  However, this disability is merely noted on the Veteran's "problem list".  VA progress notes reflect that the condition was diagnosed by R. S., a nurse practitioner.  However, there is no documentation detailing how this diagnosis was derived, nor is there any accompanying test results that reflect peripheral nerve impairment.  An April 2009 foot risk examination, performed by R. S., reflects palpable posterior tibial pulses and sensation of the feet intact.  The foot risk level was assessed as 0.

On VA examination in November 2009, the Veteran reported numbness, tingling, and burning sensation of the left foot, following a cold weather injury to his left foot.  Motor examination revealed 5 out of 5 strength of the left foot (active movement against full resistance).  Sensory function testing was normal to vibration, pain, light touch, and position sense.  Reflex examination revealed left knee and ankle reflexes of 2+ and normal left plantar reflex and flexion.  The examiner concluded that there was no evidence of polyneuropathy, noting that motor nerve conductive studies, F-wave latencies, and sensory nerve conduction studies were all normal.  

On VA examination in September 2010, the Veteran reported symptoms of tingling, numbness, and a burning sensation of his left foot.  On examination, the examiner noted some decreased sensation of the left foot.  Motor examination revealed 5 out of 5 strength of the left foot.  The examiner noted that there was no peripheral neuropathy indicated.  He opined that the Veteran's reported burning sensation and sensitivity of the left foot were more likely residuals of his service-connected cold injury, however, the Veteran did not warrant a second diagnosis of peripheral neuropathy.

The above-cited evidence reflects that the record contains conflicting medical evidence on the question of whether the Veteran actually has a diagnosis of peripheral neuropathy.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The VA treatment records and the March 2009 VA examination report constitute the only evidence of record reflecting a diagnosis of peripheral neuropathy.  As noted, the VA treatment records do not reflect how this diagnosis was derived.  In fact, the only VA treatment record to address foot sensation, the April 2009 foot risk assessment, reflects that sensation in the feet was intact.  As for the March 2009 VA examination, while the examiner diagnosed peripheral neuropathy of the left foot, he noted that the Veteran's foot was normal on examination.  He did not provide any explanation for the diagnosis, especially considering his findings of a normal left foot.  As a result, the Board is affording the VA treatment records and the March 2009 VA examination report, reflecting a diagnosis of peripheral neuropathy, little probative value on the question of whether the Veteran actually has a current peripheral nerve disability.

By contrast, the Board finds the September 2010 VA examiner's opinion that the Veteran does not warrant a separate diagnosis of a peripheral nerve disability as highly probative medical evidence on this point.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner noted the pertinent history, elicited and described the Veteran's symptoms in detail, and provided a reasoned analysis.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  The Board finds this opinion highly probative.  Thus, the most persuasive, competent opinion on the question of whether the Veteran has a current peripheral nerve disability weighs against the claim.  Moreover, the September 2010 VA examiner's opinion is consistent with the November 2009 VA examiner's conclusion that there was no evidence of polyneuropathy and the March 2009 VA examiner's findings of a normal left foot on examination.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.

Thus, without a current medical diagnosis of a peripheral nerve disability, fundamentally, there can be no award of service connection on any basis.  Hence, discussion of the remaining criteria for establishing service connection is unnecessary.

B.  Right and Left Leg Arthritis

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the record presents no basis for a grant of service connection for arthritis of the right and/or left legs.

Here, the evidence of record clearly establishes that the Veteran has arthritis of the right and left knees and ankles.  However, the record simply fails to establish that any currently diagnosed arthritis of the right and left legs is medically related to service.

The Veteran asserts that his in-service cold injury resulted in his current arthritis of the bilateral legs.  The Board notes that the Veteran is service-connected for cold injuries of the right and left feet, thus, a cold injury to the Veteran's feet during service is conceded.  

At separation from service, examination did not reveal any arthritis of the lower extremities or feet.  

VA treatment records reflect treatment for knee and ankle pain and diagnoses of degenerative joint disease.  In a December 2008 emergency department note, the Veteran presented with pain in the ankles and knees, the left side worse than the right.  The Veteran reported knee and ankle pain off and on for the past year.  The examiner's initial assessment was degenerative joint disease, exacerbated by daily walking.  

The Veteran was afforded a VA joints (knees) examination in March 2009.  The Veteran complained of pain, instability, weakness, and stiffness of the knees.  He reported that his arthritis of the right and left legs began 2 years prior.  The examiner noted that the Veteran's gait was antalgic and he frequently used a cane.  On examination, there was decreased speed of joint motion, bony joint enlargement, and knee clicking/snapping.  The impression was arthritis of the right and left knees.  In an April 2009 addendum opinion, the examiner opined that the Veteran's right and left knee arthritis was less likely than not (less than 50 percent probability) caused by or a result of residuals of the Veteran's in-service cold injury.  The examiner noted that the Veteran's cold injury involved his feet and would not have affected his knees.  He further stated that, given the Veteran's age, the arthritis was most likely degenerative.

The Veteran underwent additional VA examination in September 2010 in order to obtain an etiology opinion regarding all the joints in the Veteran's legs.  The Veteran reported progressive pain and stiffness in his legs, beginning around 2007.  The Veteran reported episodes of giving way, stiffness, swelling and weakness of his knees, but denied any symptomatology in regards to his hips and ankles.  The examiner noted that the Veteran's gait was normal and that he occasionally used a cane to ambulate.  On examination, there was crepitation, grinding, tenderness, and bony joint enlargement of the right knee.  Examination of the left knee revealed a bony joint enlargement, crepitation, and grinding.  The impression was degenerative joint disease of the bilateral knees and ankles.  The examiner concluded that the Veteran's cold injury, which involved his feet, would not have caused arthritis of the ankles, knees, or hips.  The examiner also noted that the Veteran had a history of fracture in the left ankle, which would be a far more likely cause of the Veteran's arthritis.  She also noted that hereditary and aging likely were responsible.  

Here, the post-service evidence reflects no documented indication of arthritis of the right or left leg for approximately 55 years after active military service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the medical opinions provided by the March 2009 and September 2010 VA examiners-both of which address the etiology of the Veteran's diagnosed arthritis of the right and left legs-are adverse to the claim.  The Board notes that the September 2010 VA examination addressed arthritis of all the joints of the legs (hips, knees, ankles), whereas the March 2009 VA examination only addressed arthritis of the bilateral knees.  The September 2010 VA examiner rendered her opinion-that the Veteran's diagnosed arthritis of the bilateral knees and ankles was not related to in-service cold injury-after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner provided a rationale for her opinion, stating that the Veteran's in-service cold injury involved his feet, not his knees or ankles.  He noted that the Veteran had a history of a left ankle fracture, which was most likely the cause of the arthritis.  She also noted that heredity and aging were likely responsible.  Moreover, this opinion was consistent with the March 2009 VA examiner's opinion, opining that arthritis of the bilateral knees was not related to an in-service cold injury.

Under these circumstances, the Board accepts, in particular, the September 2010 VA examiner's opinion as probative evidence of the medical nexus question.  See, e.g., Hayes, 5 Vet. App. at 69-70 (citing Wood, 1 Vet. App. at 192-93 and Guerrieri, 4 Vet. App. at 470-471 (holding that the weight to be attached to medical evidence is within the province of the Board).  

Significantly, moreover, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion, i.e., one that, in fact, supports a finding that there exists a medical nexus between currently diagnosed arthritis of the right and left legs and service.  The Board notes that the Veteran has submitted multiple internet articles concerning the long term effects of cold injuries.  However, none of these articles provide a direct link between the Veteran's cold injury of the feet and diagnosed arthritis of the bilateral knees and ankles.  




C.  Both Claims

In addition to the medical evidence, in adjudicating each claim for service connection, the Board has considered the assertions of the Veteran and his representative, however, no such assertion provides a basis for allowance of either claim.  To whatever extent these assertions are offered in an attempt to establish a current diagnosis of a peripheral nerve disability or that there exists a medical nexus between current arthritis of the right and left legs and service, such attempts must fail.  The matters of current diagnosis and etiology upon which these claims turn are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matters upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for peripheral neuropathy of the left leg and FOR arthritis of the right and left legs must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the left leg, and no competent, probative evidence supports the claim for service connection for arthritis of the right and left legs, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






ORDER

Service connection for peripheral neuropathy of the left leg is denied.

Service connection for arthritis of the right and left legs is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


